Citation Nr: 1036379	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral shoulder 
disorder.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1982, 
from September 1990 to July 1991, and from February 2003 to May 
2004. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
hypertension and upper extremity disability.  Timely appeals were 
noted from that decision.

A claimant's identification of the benefit sought does not 
require any technical precision.  Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007) ("It is the pro se claimant who knows 
what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission.") A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of that 
claim"); 38 C.F.R. § 3.159(c)(3).  When he filed for 
compensation, the Veteran did not identify which particular joint 
of the arms were affected, stating only that his "arms hurt."  
There are no references in the clinical notes to wrist or elbow 
pain; however, in February 2010, the Veteran was diagnosed with 
impingement of both shoulder joints with rotator cuff disease and 
partial thickness tear.  Thus, the Board finds that 
recharacterization of the issue of entitlement to service 
connection for a bilateral shoulder disorder is appropriate and 
results in no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding 
that hypertension had its onset in service, or within the first 
post service year, and hypertension is not otherwise related to 
the Veteran's active duty.

2.  A clear preponderance of the evidence is against a finding 
that bilateral shoulder disability had its onset in service or is 
otherwise related to active duty.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in active 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A bilateral shoulder disorder was not incurred or aggravated 
in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated October 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was also notified of the way 
initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, while there are current diagnoses of hypertension and a 
bilateral shoulder disability, there is no true indication those 
disabilities are associated with service.  There is no evidence 
of hypertension in service or within the first post-service year.  
There are no complaints referable to the Veteran's arms or 
shoulders in any of the service treatment records.  The Veteran 
has not indicated that he had arm or shoulder pain in service, 
nor has he suggested a continuity of symptomatology since his 
discharge.  In view of the absence of findings of hypertension 
and shoulder pathology in service and the first suggestion of 
pertinent disability after active duty, relating these 
disabilities to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 3.102.  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board 
is satisfied that the duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  If hypertension 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension

Review of the Veteran's service treatment records from all three 
of his periods of active service shows no evidence of 
hypertension.  His blood pressure reading upon his most recent 
discharge from active duty in April 2004 was 127/85.

The Veteran received a VA general medical examination in July 
2005, just over a year after his discharge from active service.  
Pulse rate was 76.  Blood pressure was 126/90 standing, 124/86 
sitting and 130/84 reclining.  The Veteran reported no history of 
hypertension.   Elevated blood pressure readings were noted in 
the clinical records in July 2006, at which point the Veteran was 
prescribed blood pressure medication.  None of the Veteran's 
treatment providers have related his hypertension to service.  

On review, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's hypertension had its 
onset during service.  The Veteran had no elevated blood pressure 
readings during any of his periods of active service, and his 
blood pressure reading upon his April 2004 discharge from his 
last period of active service was well within normal limits.  
There is no evidence of hypertension within the first post-
service year; thus, the presumptive period is inapplicable.  A 
July 2005 general medical examination showed one elevated blood 
pressure reading, but this was more than one year following 
service discharge and did not result in a diagnosis of 
hypertension.  The Veteran was first treated for hypertension in 
July 2006, over 2 years after his May 2004 discharge from active 
service.  There is no clinical evidence linking the Veteran's 
hypertension to his service.  

Bilateral Shoulder Disorder

Review of the Veteran's service treatment records shows no 
evidence of treatment for shoulder pain or any other joints in 
the arms, although the Veteran received treatment for numerous 
other musculoskeletal complaints, including back and knee 
disorders.  His April 2004 discharge examination shows normal 
upper extremities, with no shoulder defects noted.  The Veteran 
did report "painful shoulder, elbow or wrist" on his April 2004 
Report of Medical History, but his handwritten explanation refers 
to painful and swollen hands.  There was no reference to painful 
shoulder joints.  

A February 2005 clinical note noted "mild tenderness to 
palpation" of the Veteran's left shoulder; however, the Veteran 
did not report shoulder pain during a July 2005 VA joints and 
general medical examinations.  

In June 2007, tenderness of the bilateral scalene and trapezius 
muscles was noted on clinical evaluation.  In August 2007, the 
Veteran filed a claim for service connection for "arthritis of 
the arms."  He also reported "pain in both arms" on clinical 
evaluation in January 2008.  

In October 2009, the Veteran noted in a lay statement that his 
"arms ... hurt so bad."  A clinical note dated later that month 
recorded left shoulder pain and tingling, aggravated with heavy 
lifting and alleviated by position change and rest.  The treating 
physician noted that the right shoulder was also tender to 
palpation and that muscle strength in the upper arm was 
significantly diminished.  The Veteran had essentially full range 
of motion, although motion was painful.  A November 2009 X-ray 
report reflects no fractures or dislocation, and evidence of 
possible arthritic changes; however, a diagnosis of arthritis was 
never formally rendered.  A February 2010 MRI report diagnosed 
impingement of the shoulder joints, with rotator cuff disease and 
partial thickness tears.   There was no comment as to whether the 
Veteran's bilateral shoulder disorder was related to his service.

The Board finds that the evidence of record is against a finding 
that the Veteran's bilateral shoulder disorder had its onset 
during active service.  All of the Veteran's service treatment 
records are negative for complaints of arm or shoulder pain, 
including his April 2004 discharge examination, although the 
Veteran often reported other injuries and disorders, such as back 
and knee problems, headaches, neck pain, chest pain, and swollen 
hands.  The first post-service evidence of shoulder pain was in 
February 2005, when mild tenderness to palpation of the left 
shoulder joint was noted during a clinical evaluation.  The 
Veteran did not indicate an onset during service or a continuity 
of symptomatology since service at that time.  In fact, although 
the Veteran has received intermittent treatment for "arm pain" 
and shoulder pain since that time, at no time has he related his 
shoulder disorders to an event in service or alleged a continuity 
of symptomatology since service, nor have his treatment providers 
found that his shoulder disorders are due to service.  In the 
absence of competent medical or lay evidence linking the 
Veteran's current diagnosis to an event in service, service 
connection for a bilateral shoulder disorder is not warranted.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Veteran has not 
reported a history of continued symptoms since service.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Hypertension is identified by high blood pressure readings.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  The presence of 
shoulder disability has been discerned by radiographic and MRI 
testing, together with examination by medical professionals.  The 
Veteran has not been shown to possess the requisite training or 
credentials needed to render a diagnosis or determine the 
etiology of hypertension or shoulder disability.  As such, his 
lay opinion that hypertension and bilateral shoulder disability 
are related to service does not constitute competent medical 
evidence and lacks probative value.  Moreover, the Veteran denied 
a history of hypertension when examined in July 2005, more than a 
year after his last period of active duty and there is no 
suggestion in the service treatment records that his shoulders 
were disabled during active duty.  

In conclusion, a preponderance of the evidence is against a 
finding that hypertension or bilateral shoulder disability is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


